Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/7/2021 have been fully considered but they are not persuasive.
Applicant has argued that Mizuo does not disclose anything about reversing the rotational direct of the motor, much less switching to a second driving mode to perform the reversal of the rotational direction .
Respectfully, the examiner disagree. Mizuo teach a device has a processor or one circuitry which functions as a detecting unit that is configured to detect a rotational position of a rotor.  A phase difference setting unit (205) is configured to set a phase difference between the rotational position and the drive waveform. Mizuo also calculates a first count value based on several signals that change with the rotation of the rotor. Mizuo continue to teach a -90 degrees of the drive waveform phase is set to the phase difference setting unit 205 so as to apply a counterclockwise rotary torque to the motor, that is, a torque serving as a brake during clockwise rotation.  As a result, the counterclockwise rotary torque is generated which a reverse rotation direction or counterclockwise direction.

Allowable Subject Matter
Claims 3, 5 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuo US 20180351484. The Foreign Application Priority Date Jun. 5, 2017 is relied on for rejection purpose.

Regarding claims 1 and 10, Mizuo disclosed a motor driving device (Fig. 1) that rotationally drives a rotor (Fig. 1, item 120), comprising: 
a generation unit (Fig. 3, item 301) configured to acquire an output of a detection unit (Fig. 1, item 104) detecting a rotational position of the rotor and to generate a driving waveform (0045);  and 
a control unit (Fig. 1, item 111) configured to execute control for synchronizing a phase of the rotational position with a phase of the driving waveform, (Para. 0039)
wherein the generation unit (Fig. 3, item 301) includes a setting unit (Fig. 3, item 311) configured to set a phase difference between the rotational position and the driving waveform in 
	wherein the control unit (Fig. 1, item 111) executes control for switching between a first driving mode (OPEN driving) in which the rotor rotates in accordance with the driving waveform which is generated by the generation unit without using the output of the detection unit and a second driving mode (CLOSE driving) in which the rotor rotates in accordance with the driving waveform which is generated by the generation unit from the phase difference set by the setting unit using the output of the detection unit, (Para. 0039) and 
wherein, when control (Fig. 1, item 111) for  causing the rotor to rotate in a first  rotation direction in the first driving mode has been executed (Para. 0043, See Fig 2C CW and CCW rotation), 
the control unit executes control for switching to the second driving mode when a rotational direction of the rotor is reversed to a second rotation direction, causes the setting unit to set the phase difference for generating a torque in the second rotation direction, and switches to the first driving mode again after the rotor starts rotating in the second direction. (Para. 0063-0069)

Regarding claim 2. Mizuo disclosed the motor driving device according to claim 1, 
wherein the generation unit includes a determination unit configured to acquire the output of the detection unit (Fig. 1, item 104), calculates a count value corresponding to rotation of the rotor (abstract…..an Apos generating unit calculates and outputs a position count proportional to a rotation amount of the rotor.), and 
determines the phase of the driving waveform, and 

a first setting unit (Fig. 3, item 311) configured to set a phase difference between the phase corresponding to the rotational position of the rotor and the phase of the driving waveform in the first driving mode for the determination unit as a phase difference when switching to the second driving mode has been performed (Para. 0005….a phase difference setting unit configured to set a phase difference between the rotational position and the drive waveform to a state in which the phase of the rotational position and the phase of the drive waveform are synchronized.); and 
a second setting unit (Fig. 3, item 310) configured to set a driving target phase difference for the determination unit. (Para, 0068)
 
Regarding claim 4, Mizuo disclosed the motor driving device according to claim 1, wherein the control unit executes control for switching to the first driving mode when a direction of a velocity which is calculated from change of the rotational position of the rotor detected by the detection unit is reversed and the velocity reaches a preset velocity in the control for reversing rotational direction of the rotor. (Para. 0064)
 
Regarding claim 7, Mizuo disclose the motor driving device according to claim 2, further comprising a storage unit configured to store data indicating a relationship between the phase difference and the rotational speed of the rotor, wherein the second setting unit sets the target phase difference using the data stored in the storage unit. (Para. 0086)
 
rotational direction of the rotor, and then accelerating the rotor in the second driving mode, and executes control for switching the second driving mode to the first driving mode and driving the rotor at a constant speed again. (Para. 0077)
 
Regarding claim 9, Mizuo disclosed the motor driving device according to claim 1, wherein the control unit executes: 
first control for, when the control for rotating the rotor in the first rotation direction in the first driving mode has been executed, switching to the second driving mode when the rotational direction of the rotor is reversed to the second rotation direction (Para. 0043, See Fig 2C CW and CCW rotation), causing the setting unit to set the phase difference for generating a torque in [[a]] the second rotation direction, and switching to the first driving mode again after the rotor starts rotating in the second rotation direction; (Para. 0068) and 
second control for causing the setting unit to set the phase difference for generating a rotational torque in the second rotation direction in a state in which the rotor is rotating in the first rotation direction in the second driving mode and rotating the rotor in the second direction in the second driving mode. (Para. 0069)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/DEVON A JOSEPH/            Examiner, Art Unit 2846                                                                                                                                                                                            

/MUHAMMAD S ISLAM/            Primary Examiner, Art Unit 2846